Citation Nr: 0110586	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  98-05 196A	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' March 1998 decision that denied 
entitlement to service connection for polyneuropathy of the 
lower extremities.

(The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
polyneuropathy of the lower extremities is addressed in a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The moving party had active duty from September 1965 to 
December 1965.

The Board of Veterans' Appeals (Board) denied entitlement to 
service connection for polyneuropathy of the lower 
extremities in a March 1998 decision. A subsequent Motion for 
Reconsideration was denied by the Board's Office of the 
Chairman in June 1998.

This present matter comes before the Board on motion by the 
moving party alleging clear and unmistakable error in a March 
1998 Board decision.  

Preliminarily, it is noted that a motion for revision of a 
decision based on CUE must meet certain requirements in order 
to qualify for review by the Board.  38 C.F.R. § 20.1404(a) 
(2000) requires that the motion must be in writing, and must 
be signed by the moving party or that party's representative.  
The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable 
Department of Veterans Affairs (VA) file number; and the date 
of the Board of Veterans' Appeals decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.

In April 1999, the Board directed a letter to the moving 
party and asked that he clarify whether he wished to proceed 
with the adjudication of a construed claim of CUE in the 
March 1998 Board decision.  The moving party was provided 
with a copy of the final CUE regulations, and told to respond 
within 60 days, and that if no response was received, the 
Board would assume that the moving party did not wish to 
proceed with the adjudication of CUE.  In May 1999, the 
moving party did respond by indicating that he wished the 
Board to proceed with the adjudication of the construed claim 
of CUE in the last decision of the Board (the March 1998 
decision).  The Board finds that the moving party has met the 
necessary requirements to qualify for review by the Board, 
and that the motion is ready for such review.  38 C.F.R. § 
20.1404(a) (2000).
FINDINGS OF FACT

1.  In March 1998, the Board determined that polyneuropathy 
of the lower extremities was not present in service or shown 
to be related to his military service or service-connected 
bilateral pes planus.  Consequently, the Board concluded that 
service connection for polyneuropathy of the lower 
extremities was not warranted.

2.  The Board's decision of March 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's March 1998 decision to deny service connection 
for polyneuropathy of the lower extremities did not contain 
CUE.  38 U.S.C.A. § 7111 (West Supp. 2000); and 38 C.F.R. §§ 
20.1400 - 20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1998, the Board entered a decision to deny the 
moving party's claim of entitlement to service connection for 
polyneuropathy of the lower extremities.  That decision was 
based on findings that polyneuropathy of the lower 
extremities was not shown or aggravated in service, or 
proximately due to service-connected bilateral pes planus.

The only arguments submitted by the moving party with respect 
to his motion for revision of the 1998 Board decision based 
on CUE, were those which were advanced by him in May 1998 (in 
conjunction with a claim for reconsideration) and his 
accredited representative in its December 2000 Informal 
Hearing Presentation.

The moving party argued in May 1998 that the Board unfairly 
weighed the evidence in denying service connection.  It was 
argued that in spite of the fact that there were other 
medical opinions suggesting that the moving party's 
polyneuropathy was traumatic in nature, the Board's decision 
relied heavily on the opinion of an April 1997 VA physician's 
opinion.  In its December 2000 Informal Hearing Presentation, 
the American Legion indicated that the 1999 Board decision 
also erroneously indicated: that the moving party's spouse 
did not testify at personal hearings relating to the claim at 
issue; that the statements submitted by the moving party, his 
spouse and other individuals were anything more than 
descriptions of his symptoms (the decision concluded that 
they were submitted for purposes of establishing a clinical 
nexus); and that service-connected bilateral pes planus 
neither caused nor aggravated the polyneuropathy of the lower 
extremities.

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2000), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  (2) Special 
rule for Board decisions issued on or 
after July 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In this case, the moving party has failed to provide a basis 
for his conclusion that the Board's March 1998 decision 
contained CUE other than, at best, to raise previous 
contentions regarding the etiology of his disability.  As 
stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

As a preliminary matter, it is noted that contrary to the 
American Legion's assertion, the record discloses that the 
moving party's spouse was sworn in and presented testimony 
during a personal hearing held by the Hearing Officer at the 
local VARO in May 1996.  See Hearing Tr. at 1 and 5-6.  
Moreover, even if it were the case that she did not present 
testimony, such an error in the reporting of fact would not 
have manifestly changed the outcome of the case as to 
constitute CUE.

Written and oral argument submitted by the moving party and 
his representative otherwise essentially disagrees with how 
the facts were weighed and evaluated in March 1998.  
Specifically, the moving party argues that more evidentiary 
weight was given to certain medical opinions than others of 
record.  He also takes exception with the fact that the 
various statements submitted in support of his claim were 
construed as attempts to render medical diagnoses.  Putting 
aside for the moment that it is the fundamental role of the 
Board to consider and accord evidentiary weight to the 
individual facts presented, the Board finds that the moving 
party's allegations represents a disagreement as to the 
evaluation of the evidence, and is a specified example of a 
situation that is not CUE.  38 C.F.R. § 20.1403(d)(3) notes 
that a disagreement as to how the facts were weighed or 
evaluated does not constitute CUE.  Clearly, the moving party 
has not alleged the existence of an error in the March 1998 
Board decision that is "undebatable" nor of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made."  Russell, 3 Vet. App. at 
313-14.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

After review of the evidence of record, the Board concludes 
that the moving party has not set forth specific allegations 
of error, of either fact or law, in the March 1998 decision 
by the Board to deny service connection for polyneuropathy 
that would lead one to conclude that any such error was 
undebatable.  Accordingly, in the absence of any additional 
allegations, the motion is denied. 

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  The 
June 1998 Board decision is not subject to review under the 
VCAA.  Moreover, as to the present adjudication, it is noted 
that the Board's April 1999 letter to the veteran 
specifically set forth the criteria and evidence necessary to 
establish a meritorious claim of Board CUE.  Therefore, 
further assistance or development of this claim is not 
required.


ORDER

The motion for revision of the March 1998 Board decision on 
the grounds of CUE is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


